ORDER
This case was transferred from the court of general sessions to magistrate’s court pursuant to S.C.Code Ann. § 22-3-545 (Supp. 1992). That section allows the transfer of cases where the penalty does not exceed $5,000, or one year imprisonment, or both, if certain conditions are met. Appellant has now filed a notice of appeal with this Court from his conviction and sentence in magistrate’s court.
Section 22-3-545 makes no provision for direct appeals to this Court. Accordingly, S.C. Code Ann. § 18-3-10 (1985), which states that anyone convicted before a magistrate “of any offense whatever” may appeal to the court of general sessions, would apply, and cases transferred pursuant to § 22-3-545 must be appealed to the court of general sessions.
IT IS ORDERED that this appeal is dismissed and the matter remanded to the court of general sessions.
/s/ David W. Harwell. C.J.
/s/ A. Lee Chandler. J.
/s/ Jean H. Toal. J.
/s/ James E. Moore. J.
Finney, J., not participating.